ACCEPTED
                                                                                            01-15-00544-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       12/2/2015 9:59:44 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK




                                                                           FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                               No. 01*15-00544-CV                   12/2/2015 9:59:44 AM
                                                                    CHRISTOPHER A. PRINE
                      IN THE FIRST COURT OF APPEALS                         Clerk
                             HOUSTON, TEXAS


TERRY NEFF AND IRON WORKERS MID-SOUTH PENSION FUND, Derivatively
               on Behalf of Weatherford Intcrnalional Ltd.,
                              Appellants,

                                        vs.

NICHOLAS F. BRADY, DAVID J. BUTTERS, WILLIAM E. MACAULAY, ROBERT'
   B. MILLARD, ROBERT K. MOSES, JR., ROBERT A RAYNE, BERNARD J.
      DUROC-DANNER AND BURT M. MARTIN, AND WEATHERFORD
             INTERNATIONAL LTD. A SWISS CORPORATION,
                              Appellees.


                    Appeal from the 270th Judicial District Court
                               Harris County, Texas
                                  No. 2010-40764


     BENNY C. GOODMAN HI'S UNOPPOSED MOTION FOR PRO MAC VICE
                            ADMISSION


Joe Kendall                                Benny C. Goodman III
SBN 11260700                               CA SBN 211302
Jamie J. McKey                             ROBBINS GELLER RUDMAN
SBN 24045262                                & DO WD LLP
KENDALL LAW GROUP, LLP                     655 West Broadway, Suite 1900
3232 McKinney Avenue, Suite 700            San Diego, CA92101
Dallas, TX 75204                           T: (619) 231-1058
j kern lall@kcnda 11lawgro up.com          F:(619) 231-7423
jmckcy@kendalllawgroiip.c:om
T: (214) 744-3000/F: (214) 744-3015

                              Attorneys for Appellants


1093752J
       I, Benny C. Goodman III, under the authority of the Rules Governing Admission to

the Bar of Texas, Rule XIX, file this Unopposed Motion for Pro Mac Vice Admission to

appear before the Court.

I.     FACTS

       1.       As a mandatory initial requirement, I have complied with the requirements of

Texas Government Code §82.0361 concerning payment of a non- resident attorney fee to the

Board of Law Examiners. A true and correct copy of the Non-Resident Acknowledgment

Letter is attached hereto as Exhibit A.

                I am associated with Jamie J. McKey of Kendall Law Group, who will

personally participate in the proceedings of this case. Jamie J. McKey is a practicing attorney

and a member of the State Bar of Texas. Ms. McKey's State Bar card number is 24045262

and her office address, telephone number, and facsimile number are: Kendall Law Group,

LLP, 3232 McKinney Avenue, Suite 700, Dallas, Texas 75204, Telephone: (214) 744-3000,

Facsimile: (214) 744-3015.

           3.   I am an active member in good standing of the following jurisdictions: State of

California; U.S. District Court for Northern, Central, and Southern Districts of California;

United States District Court for the District of Columbia; and the U.S. Court of Appeals for

the D.C., Sixth and Seventh Circuits.

           4.   I have not been the subject of disciplinary action in the last five years by the

bar or courts of any jurisdiction in which I am licensed,




1093752J
          5.    1 have not been denied admission to the courts of any state or to any federal

court during the last five years.

       6.       1 am familiar with the State Bar Act, the State Bar Rules, and the Texas

Disciplinary Rules of Professional Conduct governing conduct of members of the State Bar

of Texas, and T will abide by and comply with those rules as long as this cause of action is

pending.

                1 have not appeared or sought leave to appear in the following Texas State

courts in the last two years.

          8.    My office address, telephone number, and facsimile number are: Robbins

Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101,

Telephone: (619) 2,314058, Fax: (619) 231-7423.

II.       PRAYER

          For these reasons, I ask this Court to grant my Unopposed Motion for Pro Mac Vice

Admission and to allow me to appear before this Court until the conclusion of this cause of

action.

DATED: November 30, 2015                     Respectfully submitted,

                                             ROBBINS GELLER RUDMAN
                                              & DOWD LLP
                                             BENNY C. GOODMAN 111



                                                    tv/&-               _
                                                                         IP1
                                                       BENNY C. GOODMAN III




1093752J
            655 West Broadway, Suite 1900
            San Diego, CA 92101
            T: (619) 231-1058
            F: (619) 231-7423

            KENDALL LAW GROUP, LLP
            JOE KENDALL
            JAMIE J. MCKEY
            3232 McKinney Avenue, Suite 700
            Dallas, TX 75204
            T: (214) 744-3000
            F: (214) 744-3015

            Attorneys for Appellants




            -3-
1093752_1
                          CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I hereby certify that
counsel for Appellants conferred with counsel for Appellees regarding Benny C. Goodman
III Motion for Pro Hac Vice Admission. Counsel for Appellees confirmed that Appellees do
not oppose the motion.




                                                  'feW              /H
                                                     BENNY C. GOODMAN III




                                           - 4-
1093752J
                                          AFFIDAVIT


STATE OF CALIFORNIA )
                    ) ss:
COUNTY OF SAN DIEGO )

       Comes now Benny C. Goodman III, of lawful age, being first duly sworn, and states

for his affidavit supporting the within Unopposed Motion for Pro Hac Vice Admission that

the above-mentioned facts are true based upon his knowledge, information, and belief.


                                                             .&*
                                                                               M
                                                      BENNY C. GOODMAN III


       Sworn to and subscribed before me this 30th day of November, 2015




Notary Public, Stated)I' California

My commission expires:        /&M/
A Notary Public or other officer
                                      /
                                                         j 'ilfrrV
                                                         I
                                                         Z

                                                         1w m m
                                                                         DEBORAH O.'HAYES'
                                                                       Commission # 2126468
                                                                                                t
                                                                       Notary Public • California
                                                                          San Diego County
                                                                     My Comm. Expires Oct 9.2019[
                                                                                                  g


completing this certificate verifies only
the identity of the individual who signed
the document to which this certificate is
attached, and not the truthfulness,
accuracy, or validity of that document.




1093752J
EXHIBIT A
                             Board of Law Examiners
                              Appointed by the Supreme Court otT cxas
                            P.O.Box 13480 * Austin,! exas 73711-3466

                               Arknowled^mcnt Letter
                              Non-Resident Attorney Fee

                                      November 20, 2015



To: spatel@rgrdlaw.com
Via: spateI@rgrdla\v.com


   According to Texas Governmont Code §02.0361, "a nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a foe of $250 for each case in which the attorney is requestingt o
participate."

  This Acknowledgement Letter serves as prooft halt he Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney; Benny C. Goodman III
       Case: 01-15 •00544-CV
       I exas court or body: First Court of Appeals Houston Texas

    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in vWiich the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by tfiTs Acknowledgment L etter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney's motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body In which iti s filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board's website.

                                               Sincerely,




                                               Susan Henricks
                                               Executive Director
                              CERTIFICATE OF SERVICE

      I hereby certify that on December 1, 2015, a true and correct copy of the foregoing
motion was served on the following counsel in the manner indicated:

James A. Reeder, Jr.                         Rebecca N. Brandt
Jeffrey S. Johnston                          LATHAM & WATKINS LLP
Stacy M. Neal                                811 Main Street, Suite 3700
Nicholas Shum                                Houston, TX 77002
Stephanie Miller                             rebecca.brandt@lw.com
VINSON & ELK1NS LLP                          VIA E-FILE AND E MAIL
1001 Fannin St., Suite 2500
Houston, TX 77002
jreeder@velaw.coni
jjohnston@velaw.com
sneal@velaw.coni
nshum@velaw.com
smiller@velaw.com
VIA E-FILE AND E-MAIL

N. Scott Fletcher                            Peter A. Wald
Elizabeth G. Myers                           LATHAM & WATKINS LLP
JONES DAY                                    505 Montgomery Street, Suite 2000
717 Texas, Suite 3300                        San Francisco, CA 94111
Houston, TX 77002                            peter.wald@lw.com
sfletcher@jonesday.com                       VIA E-FILE AND E-MAIL
egmyers@jonesday.com
VIA E-FILE AND E-MAIL

Robert S. Bennett                            Kevin H. Metz
Ellen Kennedy                                LATHAM & WATKINS LLP
HOGAN LOVELLS US LLP                         555 Eleventh Street NW, Suite 1000
555 Thirteenth Street, NW                    Washington, DC 20004
Washington, DC 20004                         kevin.metz@lw.com
robcrt.bennctt@hoganlovells.com              VIA E FILE AND E MAIL
ellen.kennedy@hoganlovells.com
VIA E FILE AND E-MAIL




1093752_1
             Noelle M. Reed
             Charles W. Schwartz
             SKADDEN, ARPS, SLATE,
              MEAGHER & FLOM LLP
             1000 Louisiana Street, Suite 6800
             Houston, TX 77002
             noelle.reed@skadden.coin
             charles.schwartz@skadden.com
             VTA E-FILE AND E-MAIL



                            /
                                      JL
                         Y C. GOODMAN 111




1093752 _1